Citation Nr: 0811526	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent medical evidence of record reveals that the 
veteran does not have a mental disorder.  

2.  The competent medical evidence of record shows that the 
veteran does not have a diagnosis of PTSD as a result of 
service.

3.  The competent evidence of record does not demonstrate 
that the veteran engaged in combat with the enemy.

4.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An October 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for PTSD.  This letter informed the veteran that 
the VA needed specific details of the combat related 
incident(s) that resulted in PTSD, enclosed a questionnaire 
for the veteran to fill out, and requested the veteran to 
provide information or recent medical reports showing a 
diagnosis and treatment of PTSD.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  Therefore, 
the Board finds that the requirements of VCAA regarding the 
duty to notify have been met and that VA has no further duty 
prior to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or the effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service medical records, service personnel records and a VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, including a 
PTSD questionnaire.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
available evidence not already of record.  

The information provided by the veteran to the VA was not 
sufficiently specific to search for additional military 
records.  The veteran was notified of this in the January 
2005 rating decision and the August 2005 statement of the 
case.  The veteran's representative contends that VA did not 
attempt to verify the in-service stressors claimed by the 
veteran.  However, the information provided by the veteran on 
the alleged stressors was vague, general in nature and 
without sufficient detail to allow for verification.  The 
veteran must provide the approximate month and year that the 
event occurred, location of the incidents, and unit 
assignments for VA to verify the alleged stressors from unit 
records.  The VA did obtain the veteran's personnel records; 
however, it only revealed the dates and locations of the 
veteran's service.  The VA adequately performed its duty to 
assist in attempting to verify the in-service stressors based 
on the information provided by the veteran.  Furthermore, the 
competent medical records reveal that the veteran does not 
have a diagnosis of PTSD or any other mental disorder and 
thus, the representative's contention is moot.

The veteran requested another VA examination in his Form 9.  
He explained that during the VA examination he found it 
difficult to discuss his feeling regarding his experiences in 
Vietnam to a psychiatrist he has never talked with prior to 
the examination.  While the Board recognizes that the veteran 
may have had difficulty discussing his experiences in 
Vietnam, the VA examiner for the PTSD examination was the 
same examiner that evaluated the veteran four months earlier 
for a mental health disorder.  Furthermore, the VA 
examinations show that the veteran was able to discuss 
several deaths in his family, unemployment, and physical 
health problems that affected his mood and mental health.  
The Board assumes that the veteran would be truthful for a VA 
examination and would include all of the stressors that 
affected his current mental state.  The VA examiner was 
instructed to elicit names, dates and places of stressful 
events.  The VA examination report shows that the VA examiner 
elicited the above information as the report indicated 
several stressors that were linked to the veteran's mental 
state at the time of the examination.  The veteran stated 
during the August 2004 VA examination that his most 
significant stressors have been related to his health 
problems from a broken leg, which has affected his 
employment.  The report indicated that the only mental health 
treatment that the veteran had received in the past was for 
substance abuse.  The December 2004 VA examination of the 
veteran for PTSD was sufficient as the examiner reviewed the 
veteran's C-file, his service medical records and his VA 
medical records in conjunction with a detailed evaluation of 
the veteran under the DSM-IV criteria.  Therefore, the VA 
examination provided to the veteran was adequate and the VA 
is not required to provide an additional examination.  Based 
on the foregoing, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection disability for PTSD in October 2004.  The veteran 
contends that he currently suffers from PTSD as a result of 
incidents that occurred during his Vietnam military service 
from 1967 to 1968.  The RO denied service connection for 
PTSD.  The veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing a diagnosis of his 
claimed disorder and that his claimed disorder is related to 
service is required.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In order for the veteran to be entitled to service connection 
for PTSD, the medical evidence must show a diagnosis of PTSD 
linked to a verified in-service stressor.  In this case, the 
entrance and exit examinations reveal that the veteran's 
psychiatric condition was normal.  There was no indication in 
the service medical records of treatment or a diagnosis of a 
mental disorder.  The medical history section from an August 
2004 psychiatric examination report showed that the veteran 
reported he was in Vietnam during the Tet Offensive and his 
location was shelled nearly every other night, but he did not 
have any close calls.  This examination revealed that the 
most significant stressors were related to the veteran's 
health problems.  His most significant medical history was a 
leg injury and a subsequent leg infection that started in 
February 2002.  He also has a history of high blood pressure 
and osteoarthritis.  The veteran reported in the VA 
examination significant weight gain, medical problems that 
have affected his life, and unemployment.  He denied any 
other symptoms that would be characteristic of a mental 
health disorder.  The veteran denied being hospitalized for 
any mental health problems and he was not taking any 
psychotropic medications.  He denied any symptoms consistent 
with a depressive or anxiety disorder.  The examiner noted 
that the veteran's reaction to his medical problems and 
unemployment are not excessive.  The examiner diagnosed the 
veteran with nicotine dependence and alcohol dependence by 
history.  There was no other diagnosis of a mental disorder. 

The same examiner evaluated the veteran in December 2004 
specifically for PTSD.  The VA examiner stated that there 
were no significant changes between the last VA examination 
in August 2004 and the December 2004 VA examination.  He 
further stated that the previous diagnosis was consistent 
with what he observed at the December 2004 examination.  The 
examiner noted that the veteran was having a difficult time 
due to his inability to work from physical problems.  The 
veteran reported problems with sleeping and increased 
appetite leading to weight gain since February 2002, which is 
around the time the veteran experienced medical problems with 
his leg.  The VA examiner's impression was that the veteran's 
distress was caused by his substance abuse, bereavement 
related to death of family members as well as his inability 
to be employed.  The Board notes that none of the stressors 
described by the veteran during the PTSD examination were 
related to his military service.  In assessing the criteria 
for PTSD, the examiner noted that the veteran denied suicidal 
or homicidal ideation or intent.  He denied any illusions, 
delusions, or hallucinations.  The veteran stated that his 
relationships with his children and other family members were 
good and he enjoys being with other people.  After reviewing 
the statements at the December 2004 VA Examination, the 
August 2004 VA examination, the veteran's C-file, DD 214, and 
medical records from VA, the VA examiner determined that the 
veteran did not meet the diagnostic criteria for PTSD.  

The only evidence supporting a finding of a current diagnosis 
of PTSD is the lay statements from the veteran.  Lay persons 
can provide an eyewitness account of a veteran's visible 
symptoms and observations of in-service stressors.  Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as the specific 
diagnosis of PTSD have no probative value because lay persons 
are not competent to offer medical opinions as to specific 
diagnoses that require special knowledge.  Espiritu, 2 Vet. 
App. at 494-95.  The lay evidence offered by the veteran is 
not competent medical evidence.  Therefore, in the absence of 
competent medical evidence of the claimed disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

For purposes of establishing service connection for PTSD, the 
competent evidence must show an in-service stressor and link 
the veteran's PTSD to that in-service stressor.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  

If the claimed stressor is not combat related, the veteran's 
lay testimony regarding his in-service stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v.  Brown, 6 Vet. 
App. 283, 289 (1994).  The Court of Appeals for Veterans 
Claims has held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this case, the Board finds that the record does not show 
that the veteran engaged in combat with the enemy.  The 
veteran's DD 214 Form and personnel records indicate that the 
veteran's specialization was not combat specific as his 
specific duty was supply clerk.  The record does not show the 
veteran received medals indicative of combat.  In addition, 
there was no other evidence in the record that indicated the 
veteran was involved in combat while he was in military 
service.  Therefore, the veteran's lay statements regarding 
his in-service stressor must be corroborated by credible 
evidence. 

The Board finds no credible evidence that corroborates the 
veteran's claimed in-service stressors.  The veteran's DD-214 
and personnel records do not corroborate the veteran's in-
service stressors.  There was no other credible evidence in 
the record that corroborated the veteran's claimed in-service 
stressors.  The VA was unable to search for unit records to 
verify the claimed stressors, because the veteran's 
statements were not sufficiently detailed and specific as 
discussed in the VCAA section above.  Furthermore, the Board 
finds that the statements made by the veteran regarding his 
PTSD stressors are inconsistent with each other.  First, the 
veteran stated in the August 2004 VA examination that he was 
in Vietnam during the Tet Offensive and that he was shelled 
nearly every other night; however, the veteran indicated 
there were no close calls.  In contrast, in the September 
2005 Form 9 the veteran alleged that he was assigned bunker 
duty and there were times 

he had to fire at North Vietnamese solders who were trying to 
get into the United States military compound.  Furthermore, 
in the PTSD questionnaire submitted by the veteran after the 
January 2005 rating decision, the veteran indicated that no 
one was killed as a result of the events surrounding the in-
service stressors.  In his written testimony regarding the 
in-service stressor, the veteran stated that he was not close 
to anyone with whom he served and he did not know their real 
names, only nicknames.  However, after the veteran was denied 
service connection for PTSD in January 2005 and he received 
the August 2005 statement of the case, the veteran named a 
fellow service member killed by enemy fire during the claimed 
in-service stressor.  In the August 2004 and December 2004 VA 
examinations, the veteran discussed his unemployment due to 
physical problems, substance abuse, and bereavement over the 
death of family members as stressors for his mental 
condition.  The statements made during the VA examinations 
are credible because they were prior to the denial for 
service connection, the veteran made those statements to 
support his claim, and he was talking to a medical 
professional.  The Board finds that the latter statements are 
not credible when viewed in the context of the history the 
veteran provided on his examinations.  Therefore, the 
statements made to the VA examiner regarding the stressors 
for his current mental state are given more weight than the 
other statements made by the veteran.  The Board finds no 
competent evidence of record corroborating the veteran's 
claimed in-service stressors.

As the evidence of record does not show a diagnosis of PTSD 
by a competent mental health professional that is linked to 
an in-service stressor, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  39 C.F.R. § 3.304(f) (requiring medical evidence 
diagnosing PTSD); see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Thus, service connection for PTSD is not warranted.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


